Citation Nr: 1439000	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Entitlement to a compensable initial disability rating for skin cancer residuals of the eye, nose, ear, neck, and chest (skin cancer residuals).

2.  Entitlement to a compensable disability rating for bilateral hearing loss prior to May 19, 2010, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION


The Veteran served on active duty from February 1954 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville, Tennessee.

In August 2009, the Veteran testified before the undersigned Veteran's Law Judge at a videoconference Board hearing at the RO located in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.

In February 2010 and July 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  A more detailed procedural posture is described in the introduction to the July 2013 remand.

The Board notes that a recent June 2014 rating decision denied entitlement to a TDIU, however, this was already on appeal before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), as explained in the July 2013 Board remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2013, the Board directed that the AOJ develop certain evidence missing from the claims file due to the fact that the first volume could not be located, as well as for certain other VA treatment records.  The Board acknowledges that in August 2013, the AMC requested from the Veteran Form 21-4142 authorizations to obtain any missing records from Dr. M.H. dated from August 2005 to April 2007, and from an unknown provider dated in December 2002.  Also the Board acknowledges that the AMC associated with the electronic claims file copies of the outstanding VA treatment records from the Nashville VA medical center dated from February 2000 to January 2004, as well as copies of scanned non-VA records from Bridgewater Speech and Hearing dated on July 1, 2008 and August 19, 2008.  In addition, a notation was made in the claims file that there were no outstanding records from the Nashville VA medical center dated from June 2008 to present.  Unfortunately, however, the record has not yet been developed with regard to the remainder of the missing records, which are as follows:

- May 2001 claim for service connection for skin cancer residuals;
- February 2003 rating decision (relating to the skin cancer service connection claim);
- February 2004 notice of disagreement (relating to the skin cancer service connection claim);
- November 2005 claim;
- August 2007 notice of disagreement relating to both rating claims herein;

Therefore, regrettably, another remand is necessary so that the AOJ may further develop the record as previously directed by the Board to obtain the above missing records.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's skin cancer residuals (scars) rating claim, the July 2013 Board remand directed that the Veteran be afforded a new VA examination to include examination of the right ear region, as it had not been addressed in the prior May 2010 VA examination report.  The Veteran was subsequently afforded a new August 2013 VA examination, which examiner did in fact address the right ear region.  Regrettably, however, the examiner's report did not address whether the Veteran's scars are poorly nourished with repeated ulceration (see old Diagnostic Code 7803, effective prior to August 30, 2002).  In addition, color photographs of the head, face and neck were not provided as the Board had requested.  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's hearing loss claim, the Board notes that a March 7, 2014 VA treatment record recently added to the Veteran's electronic claims records indicates that audiological testing was performed, but not all of the test results, such as pure tone thresholds, are noted in the treatment record.  Therefore, the Board finds that on remand, any outstanding March 7, 2014 VA treatment record showing the results of audiological test results (including in all tested frequencies) should be associated with the claims file.

In addition, the Board notes that the Veteran was last afforded a VA examination relating to his bilateral hearing loss in 2010.  Although the passage of time alone is not a reason to find a prior VA examination to be not sufficient to rate a disability, in this particular case, and in light of the Veteran's TDIU claim, the Board finds that the Veteran should be afforded a new VA audiological examination.

As a final matter, the Veteran should be afforded a general VA examination relating to his TDIU claim to address any functional impairment that results from his service-connected disabilities that may affect his ability to function and perform tasks in a work-like setting.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims file the results of the March 7, 2014 VA audiological testing, including all pure tone threshold data.  

Specifically, the results of puretone audiometry testing at 1000, 2000, 3000 and 4000 Hertz bilaterally should be obtained as well as the results of any speech discrimination testing.  If the results are not available in an electronic format, contact the VA facility directly to obtain a copy of the audiological test report.  

If this record is found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such and an opportunity to submit any such evidence in his possession.

2.  Associate with the claims file the February 2003 rating decision, as well as any records noted therein that remain missing from the claims file.

If the February 2003 rating decision is found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such and an opportunity to submit any such evidence in his possession.

3.  Request from the Veteran and his representative copies of the following correspondence filed by him (or the contents of the documents to the best of his recollection if copies were not retained):

a) May 2001 claim for service connection for skin cancer residuals;

b) February 2004 notice of disagreement (relating to the skin cancer service connection claim);

c) November 2005 claim for an increased rating for hearing loss; and

d) August 2007 notice of disagreement relating to the hearing loss and skin cancer residuals rating claims presently before the Board.

4.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature and severity of skin cancer residuals of the eye, nose, ear, neck and chest.  All indicated tests and studies should be completed.  

The head, face and neck residuals should be assessed for the characteristics of disfigurement.  

Unretouched photographs of the head, face and neck should be taken and associated with the record.  

The examiner should also address whether the scars are unstable or painful or result in limitation of function or other effects.  

In addition, the examiner should specifically address whether the scars are poorly nourished with repeated ulceration.

The examiner should also provide information concerning the functional impairment that results from his service-connected status post pilonidal cyst removal; traumatic scar of the left knee; squamous cell carcinoma, status post excision of lesion of the right ear; and basal cell skin cancer, status post excision of lesions from neck, eye, ear, nose and chest that may affect his ability to function and perform tasks in a work-like setting.  

5.  Afford the Veteran a VA examination to address the current severity of his service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The claims file must be made available to the examiner for review.

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should provide information concerning the functional impairment that results from the Veteran's bilateral hearing loss  and tinnitus that may affect his daily activities and the ability to function and perform tasks in a work-like setting.  

6.  Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



